Citation Nr: 0506735	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  01-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis C.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things,  granted service connection for hepatitis C at a 
noncompensable rate.  The veteran voiced disagreement with 
this in November 2000.  In January 2000, a Statement of the 
Case (SOC) was issued, and the veteran's substantive appeal 
was received later that month.   

Subsequently, the veteran's disability rating for hepatitis C 
was increased to 10 percent disabling via a February 2004 
rating decision.  This was made effective from November 1998.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The February 2004 
rating decision also increased the veteran's disability 
rating for PTSD from 30 percent to 50 percent.  The veteran 
voiced disagreement with the assigned disability rating later 
that same month.  A SOC was issued in October 2004 and the 
veteran perfected his appeal of this issue the next month.

The Board notes that in February 2000, the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability.  The Board refers this claim to 
the RO for appropriate action.

The case was previously before the Board in May 2004, at 
which time it was remanded for additional development.  

REMAND

In his November 2004 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ), formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  As 
the substantive appeal refers to both the veteran's PTSD and 
hepatitis C claims and no such hearing has been scheduled in 
regards to the issues currently on appeal, a remand is in 
order.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing without 
good cause, this also should be 
documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




